Exhibit 10.1

Execution Version

$630,000,000

SUNCOKE ENERGY PARTNERS, L.P.

SUNCOKE ENERGY PARTNERS FINANCE CORP.

7.50% Senior Notes due 2025

Purchase Agreement

May 19, 2017

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

SunCoke Energy Partners, L.P., a limited partnership organized under the laws of
Delaware (the “Partnership”), and SunCoke Energy Partners Finance Corp., a
corporation organized under the laws of Delaware (“Finance Corp.” and, together
with the Partnership, the “Issuers”), propose to issue and sell (the “Offering”)
to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$630,000,000 principal amount of their 7.50% Senior Notes due 2025 (the
“Notes”). The Notes will be issued pursuant to an Indenture to be dated as of
May 24, 2017 (the “Indenture”) among the Issuers, the guarantors listed in
Schedule 2 hereto (the “Guarantors”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”), and will be guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees” and, together
with the Notes, the “Securities”).

The Notes will be sold to the Initial Purchasers without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption therefrom. The Issuers and the Guarantors have prepared a
preliminary offering memorandum dated May 16, 2017 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the



--------------------------------------------------------------------------------

date hereof (the “Offering Memorandum”) setting forth information concerning the
Issuers, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Issuers to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”). The Issuers hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.

At or prior to 3:30 p.m. (New York City time), on the date hereof (the “Time of
Sale”), the Issuers had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Gateway Energy & Coke Company, LLC, a Delaware limited liability company
(“Gateway”), Gateway Cogeneration Company LLC, a Delaware limited liability
company (“Gateway Cogeneration”), Haverhill Coke Company LLC, a Delaware limited
liability company (“Haverhill Operating Company”), which owns 100% of the
limited liability interests of Haverhill Cogeneration Company LLC, a Delaware
limited liability company (“Haverhill Cogeneration Company”), and FF Farm
Holdings LLC, a Delaware limited liability company (“FF Farm”), Middletown Coke
Company, LLC, a Delaware limited liability company (“Middletown Operating
Company”) which owns 100% of the limited liability company interests of
Middletown Cogeneration Company LLC, a Delaware limited liability company
(“Middletown Cogeneration Company”), SunCoke Logistics LLC, a Delaware limited
liability company (“SunCoke Logistics”), SunCoke Lake Terminal LLC, a Delaware
limited liability company (“SunCoke Lake Terminal”), Kanawha River Terminals,
LLC, a Delaware limited liability company (“Kanawha River”), Marigold Dock,
Inc., a Delaware corporation (“Marigold Dock”),Ceredo Liquid Terminal, LLC, a
Delaware limited liability company (“Ceredo”), Raven Energy LLC, a Delaware
limited liability company (“Raven”), and Jacob Materials Handling, LLC, a
Delaware limited liability company (“Jacob Materials”), are collectively called
the “Operating Subsidiaries.” The Partnership, Finance Corp., SunCoke Energy
Partners GP LLC (“the General Partner”) and the Operating Subsidiaries are
collectively called the “Partnership Entities.”

The “Organizational Agreements” shall mean the limited liability company
agreements, charter, bylaws or other organizational document, as applicable of
each of the Partnership Entities. The Organizational Agreements and the
Indenture are collectively called the “Operative Agreements.”

 

2



--------------------------------------------------------------------------------

The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Notes, as follows:

1. Purchase and Resale of the Notes.

(a) On the basis of the representations, warranties and agreements set forth
herein and subject to the conditions set forth herein, the Issuers agree to
issue and sell the Notes to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Issuers
the respective principal amount of Notes set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 97.013% of the
principal amount thereof plus accrued interest, if any, from May 24, 2017 to the
Closing Date. The Issuers will not be obligated to deliver any of the Notes
except upon payment for all the Notes to be purchased as provided herein.

(b) The Issuers understand that the Initial Purchasers intend to offer the Notes
for resale on the terms set forth in the Time of Sale Information. Each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Notes as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Notes is aware that such sale is being made in reliance on Rule
144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

 

3



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges and agrees that the Partnership Entities
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Section 6, counsel for the Issuers and counsel
for the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(d) The Issuers acknowledge and agree that the Initial Purchasers may offer and
sell Notes to or through any affiliate of an Initial Purchaser and that any such
affiliate may offer and sell Notes purchased by it to or through any Initial
Purchaser.

(e) The Partnership Entities acknowledge and agree that each Initial Purchaser
is acting solely in the capacity of an arm’s length contractual counterparty to
the Partnership Entities with respect to the offering of Securities contemplated
hereby (including in connection with determining the terms of the offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Partnership
Entities or any other person. Additionally, neither the Representative nor any
other Initial Purchaser is advising the Partnership Entities or any other person
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Partnership Entities shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Partnership Entities for any breach of
fiduciary duty. Any review by the Representative or any Initial Purchaser of the
Partnership Entities and the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of such
Representative or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Partnership Entities or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Notes will be made at the offices of
Vinson & Elkins L.L.P., 666 Fifth Avenue, 26th Floor, New York, New York at
10:00 A.M., New York City time, on May 24, 2017, or at such other time or place
on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Issuers may agree upon in writing. The
Notes will be represented by one or more global notes (collectively, the “Global
Note”) registered in the name

 

4



--------------------------------------------------------------------------------

of Cede & Co., as the nominee of The Depository Trust Company (“DTC”), each in
such denominations as the Representative may advise the Partnership. The Global
Note will be delivered to the Trustee as custodian for DTC. The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Partnership to the
Representative against delivery of the Notes through the facilities of DTC for
the account of the Initial Purchasers, of the Global Note, with any transfer
taxes payable in connection with the sale of the Notes duly paid by the Issuers.

3. Representations and Warranties of the Partnership Entities. The Partnership
Entities jointly and severally represent and warrant to each Initial Purchaser
that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Notes and as of the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Partnership Entities make no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Issuers in writing by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum.

(b) Additional Written Communications. The Partnership Entities (including their
agents and representatives, other than the Initial Purchasers in their capacity
as such) have not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Notes (each such communication by the Partnership Entities or their
agents and representatives (other than a communication referred to in clauses
(i) and (ii) below) an “Issuer Written Communication”) other than (i) the
Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information,
and (iv) any electronic road show or other written communications, in each case
used in accordance with Section 4(c).

 

5



--------------------------------------------------------------------------------

Each such Issuer Written Communication, when taken together with the Time of
Sale Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Partnership Entities make no representation or warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership Entities in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication.

(c) Organization and Good Standing. Each of the Partnership Entities has been
duly organized, is validly existing and in good standing as a limited
partnership, limited liability company or corporation under the laws of its
jurisdiction of organization as set forth on Schedule 3. Each of the Partnership
Entities is duly qualified to do business and in good standing as a foreign
corporation, foreign limited partnership or foreign limited liability company in
each jurisdiction (as set forth on Schedule 3) in which its ownership or lease
of property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing could not, individually
or in the aggregate, (i) reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), results of operations,
properties, business or prospects of the Partnership Entities taken as a whole
(a “Material Adverse Effect”); (ii) materially impair the ability of any of the
Partnership Entities to consummate the transactions provided for in this
Agreement or the Operative Agreements; or (iii) subject the limited partners of
the Partnership to any material liability or disability. Each of the Partnership
Entities has all power and authority necessary to enter into and perform its
obligations under the Operative Agreements to which it is a party and to own or
hold their properties and to conduct the businesses in which they are engaged.
The Partnership does not own or control, directly or indirectly, any
corporation, association or other entity other than those entities that are its
subsidiaries and that are listed on Schedule 3 hereto.

(d) General Partner Power and Authority. The General Partner has, and at the
Closing Date will have, full limited liability company power and authority to
act as the general partner of the Partnership in all material respects.

(e) Ownership: General Partner. Sun Coal & Coke owns 100% of the Membership
Interests in the General Partner; such Membership Interests are duly authorized
and validly issued in accordance with the First Amended and Restated Limited
Liability Agreement of the General Partner, dated as of July 30, 2012 (the
“General Partner Agreement”) and are fully paid (to the extent required under
the General Partner

 

6



--------------------------------------------------------------------------------

Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 18-607 and 18-804 of the Delaware LLC Act).

(f) Ownership: The Partnership. The General Partner is and, at the Closing Date,
will be, the sole general partner of the Partnership, by virtue of a 2.0%
general partner interest in the Partnership (the “GP Interest”); such GP
Interest has been duly authorized and validly issued in accordance with the
First Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of January 24, 2013 (“the A&R Partnership Agreement”); and the General
Partner owns such GP Interest free and clear of all Liens, except for
restrictions on transferability contained in the A&R Partnership Agreement and
Liens described in the Time of Sale Information.

(g) Ownership: Finance Corp. The Partnership owns 100% of the capital stock of
Finance Corp.; such capital stock has been duly authorized and validly issued in
accordance with the certificate of incorporation of Finance Corp., and is fully
paid and nonassessable; and the Partnership owns such capital stock free and
clear of all Liens, except for Liens described in the Time of Sale Information.

(h) Ownership: Operating Subsidiaries. At the Closing Date, other than the
Partnership’s ownership, directly or indirectly, of (i) 98% of the limited
liability company interests in each of Haverhill Operating Company, which owns
100% of the limited liability company interests in each of Haverhill
Cogeneration Company and FF Farm, Middletown Operating Company and Gateway,
which own 100% of the limited liability company interests in each of Middletown
Cogeneration Company and Gateway Cogeneration, respectively, (ii) 100% of the
common stock of SunCoke Energy Partners Finance Corp., (iii) 100% of the limited
liability company interests of SunCoke Logistics, which owns 100% of the limited
liability company interests or common stock, as applicable, of each of SunCoke
Lake Terminal, Kanawha River, Marigold Dock and Ceredo and (iv) 100% of the
limited liability company interests of Raven, which owns 100% of the Class A
limited liability company interests of Jacob Materials, the Partnership does not
own, directly or indirectly, own any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.

(i) The Indenture. The Indenture has been duly authorized by each of the Issuers
and the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of each of the Issuers and the Guarantors enforceable against
each of the Issuers and the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer,

 

7



--------------------------------------------------------------------------------

reorganization, moratorium and similar laws relating to or affecting creditors’
rights and remedies generally, general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
public policy, applicable law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing (collectively, the
“Enforceability Exceptions”).

(j) The Notes and the Guarantees. The Notes have been duly authorized by the
Issuers and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Issuers enforceable against the Issuers in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Notes have been duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be valid and legally binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions.

(k) Due Authorization. Each of the Partnership Entities has all requisite
limited partnership, limited liability company or corporate power and authority
to execute, deliver and perform its obligations under this Agreement, the
Indenture and the Securities. The Issuers have all requisite limited partnership
or corporate power and authority, as applicable, to issue, sell and deliver the
Notes, in accordance with and upon the terms and conditions set forth in this
Agreement, the Time of Sale Information and the Indenture. At the Closing Date,
all limited partnership, limited liability company or corporate action, as the
case may be, required to be taken by any of the Partnership Entities or any of
their respective unitholders, members, partners or stockholders for the
authorization, issuance, sale and delivery of the Notes, the issuance of the
Guarantees, the execution and delivery of the Operative Agreements and the
consummation of the transactions contemplated by this Agreement and the
Operative Agreements, shall have been validly taken.

(l) The Purchase Agreement. This Agreement has been duly and validly authorized,
executed and delivered by each of the Partnership Entities.

(m) No Conflicts. The issuance and sale of the Notes, the issuance of the
Guarantees, the execution, delivery and performance of this Agreement and the
Indenture by the Partnership Entities party hereto and thereto, the consummation
of the transactions contemplated hereby and the application of the proceeds from
the sale of the Notes as described under “Use of Proceeds” in the Time of Sale
Information will not

 

8



--------------------------------------------------------------------------------

(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Partnership
Entities, or constitute a default under, any indenture, mortgage, deed of trust,
loan agreement, license, lease or other agreement or instrument to which any
Partnership Entity is a party or by which any Partnership Entity is bound or to
which any of the Partnership or assets of the Partnership Entities are subject;
(ii) result in any violation of the provisions of the Organizational Agreements;
or (iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Partnership Entities or any of their properties or assets,
except, in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation, default, or Lien that would not, individually or in the
aggregate, have a Material Adverse Effect.

(n) No Consents Required. No consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over any of the Partnership
Entities or any of their properties or assets is required in connection with
(i) the offering, issuance or sale of the Securities as described in the Time of
Sale Information; (ii) the execution, delivery and performance of this Agreement
and the Indenture by the Partnership Entities party hereto and thereto and the
consummation of the transactions contemplated hereby; or (iii) the application
of the proceeds from the sale of the Notes as described under “Use of Proceeds”
in the Time of Sale Information, except (A) for such consents that have been, or
prior to the Closing Date will be, obtained or made; (B) for such consents that,
if not obtained, have not and would not materially impair the ability of any of
the Partnership Entities to consummate the transactions provided for in this
Agreement; and (C) as described in the Time of Sale Information.

(o) Financial Statements. The historical financial statements (including the
related notes and supporting schedules) included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum comply as to form in
all material respects with the requirements of Regulation S-X under the
Securities Act and present fairly the financial condition, results of operations
and cash flows of the entities purported to be shown thereby at the dates and
for the periods indicated and have been prepared in conformity with accounting
principles generally accepted in the United States applied on a consistent basis
throughout the periods indicated, except to the extent disclosed therein. The
summary historical financial data included under the caption “Summary—Summary
Historical Financial Data” included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum (and any

 

9



--------------------------------------------------------------------------------

amendment or supplement thereto) is accurately presented in all material
respects and prepared on a basis consistent with the audited and unaudited
historical consolidated financial statements from which they have been derived,
except as described therein. The other financial information of the Partnership,
including non-GAAP financial measures contained in or incorporated by reference
in the Time of Sale Information and the Offering Memorandum has been derived
from the accounting records of the Partnership Entities, fairly presents in all
material respects the information purported to be shown thereby. The Partnership
Entities do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
Time of Sale Information.

(p) Independent Accountants. KPMG LLP, who have certified certain financial
statements of the Partnership and its consolidated subsidiaries for accounting
purposes, whose reports appear in the Time of Sale Information and the Offering
Memorandum and who have delivered the initial letter referred to in Section 6(e)
hereof, is an independent registered public accounting firm as required by the
Securities Act and the Public Company Accounting Oversight Board. Ernst & Young
LLP, who have certified certain financial statements of the Partnership and its
consolidated subsidiaries for accounting purposes, whose reports appear in the
Time of Sale Information and the Offering Memorandum and who have delivered the
initial letter referred to in Section 6(e) hereof, is an independent registered
public accounting firm as required by the Securities Act and the Public Company
Accounting Oversight Board.

(q) Accounting Controls. The Partnership Entities maintain internal accounting
controls sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of the
financial statements of the Partnership for accounting purposes in conformity
with accounting principles generally accepted in the United States and to
maintain accountability for its assets; (iii) access to the assets of the
Partnership for accounting purposes is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for the assets of the Partnership for accounting purposes is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. As of the date of the most recent balance
sheet of the Partnership and its consolidated subsidiaries reviewed or audited
by KPMG LLP, there were no material weaknesses in the internal controls of any
Partnership Entity.

 

10



--------------------------------------------------------------------------------

(r) Disclosure Controls. (i) The Partnership Entities maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that information that will be required to be disclosed by the Partnership
is accumulated and communicated to management of the Partnership, including the
principal executive officer and principal financial officer of the General
Partner, as appropriate, and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.

(s) No Significant Deficiencies or Material Weaknesses. Since the date of the
most recent balance sheet of the Partnership and its consolidated subsidiaries
reviewed or audited by KPMG LLP, (i) the Partnership has not been advised of or
become aware of (A) any significant deficiencies in the design or operation of
internal controls that could adversely affect the ability of the Partnership
Entities to record, process, summarize and report financial data, or any
material weaknesses in internal controls; and (B) any fraud, whether or not
material, that involves management or other employees of any Partnership Entity
who have a significant role in the internal controls of the Partnership
Entities; and (ii) there have been no significant changes in internal controls
or in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses.

(t) Accurate Accounting Disclosure. The section entitled “Management’s
discussion and analysis of financial condition and results of
operations—Critical accounting policies” set forth in the Time of Sale
Information accurately and fully describes (i) the accounting policies that the
Partnership believes are the most important in the portrayal of the
Partnership’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.

(u) No Material Adverse Change. Except as described in the Time of Sale
Information and the Offering Memorandum, since the date of the latest audited
financial statements included in the Time of Sale Information and the Offering
Memorandum, no Partnership Entity has (i) sustained any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree; (ii) issued or granted any securities; (iii) incurred any
material liability or obligation, direct or contingent, other than liabilities
and obligations that were incurred in the ordinary course of business;
(iv) entered into any material

 

11



--------------------------------------------------------------------------------

transaction not in the ordinary course of business; or (v) made any
distribution, and since such date, there has not been any change in the stock,
partnership interests or limited liability company interests, as applicable, or
long-term debt of the Partnership Entities or any adverse change, or any
development reasonably expected to have a Material Adverse Effect.

(v) Title to Property. Each of the Partnership Entities has good and marketable
title to all real property, and good title to all personal property described in
the Time of Sale Information and the Offering Memorandum as being owned by the
Partnership Entities, in each case owned by it, in each case free and clear of
all liens, encumbrances and defects, except Permitted Liens (as defined in the
Indenture) and such liens, encumbrances and defects as are described in the Time
of Sale Information and the Offering Memorandum or such as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by any of the Partnership
Entities. All assets held under lease by each of the Partnership Entities are
held by it under valid, subsisting and enforceable leases, with such exceptions
as do not materially interfere with the use made and proposed to be made of such
assets by any of the Partnership Entities.

(w) Licenses and Permits. Each of the Partnership Entities has such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own its properties and conduct its businesses
in the manner described in the Time of Sale Information and the Offering
Memorandum, except for any of the foregoing that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect or except as described
in the Time of Sale Information and the Offering Memorandum. Each of the
Partnership Entities has fulfilled and performed all of its obligations with
respect to the Permits, and no event has occurred that allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other impairment of the rights of the holder or any such Permits, except for
any of the foregoing that could not reasonably be expected to have a Material
Adverse Effect or except as described in the Time of Sale Information and the
Offering Memorandum. None of the Partnership Entities has received notice of any
revocation or modification of any such Permits or has any reason to believe that
any such Permits will not be renewed in the ordinary course.

(x) Intellectual Property. Each of the Partnership Entities owns or possesses
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how,

 

12



--------------------------------------------------------------------------------

software, systems and technology (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses and have no
reason to believe that the conduct of their respective businesses will conflict
with, and have not received any notice of any claim of conflict with, any such
rights of others.

(y) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal or governmental proceedings pending
to which any of the Partnership Entities is a party or of which any property or
assets of the Partnership Entities is the subject that could, in the aggregate,
reasonably be expected to have a Material Adverse Effect or could, in the
aggregate, reasonably be expected to have a material adverse effect on the
performance of this Agreement or the ability of the Partnership Entities to
consummate the transactions provided for in this Agreement; and to the
Partnership Entities’ knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.

(z) Accurate Contract Disclosure. The statements made in the Time of Sale
Information and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents described and filed,
constitute accurate summaries of the terms of such contracts and documents in
all material respects. The Partnership Entities have no knowledge that any other
party to any such contract or other document has any intention not to render
full performance as contemplated by the terms thereof.

(aa) Accurate Disclosure. The statements made in the Time of Sale Information
under the captions “Description of Notes” and “Certain United States Federal
Income and Estate Tax Considerations,” insofar as they purport to constitute
summaries of the terms of statutes, rules or regulations, legal or governmental
proceedings or contracts and other documents, descriptions of the Securities,
summaries of provisions of the Operative Agreements or any other instruments,
constitute accurate summaries of the terms of such statutes, rules and
regulations, legal and governmental proceedings and contracts and other
documents in all material respects.

(bb) Insurance. The Partnership Entities carry, or are covered by, insurance
from insurers of recognized financial responsibility in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. All policies of
insurance of the Partnership Entities are in full force and effect; the
Partnership Entities are in compliance with the terms of such policies in all
material respects; and neither the Partnership nor

 

13



--------------------------------------------------------------------------------

any of its subsidiaries has received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance; there are no claims by
the Partnership Entities under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and none of the Partnership Entities has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that could not reasonably be
expected to have a Material Adverse Effect.

(cc) No Relationships. No relationship, direct or indirect, exists between or
among any of the Partnership Entities, on the one hand, and the directors,
officers, equity holders, customers or suppliers of any of the Partnership
Entities, on the other hand, that is required to be described in the
Partnership’s most recent Annual Report on Form 10-K which is not so described
in the Offering Memorandum.

(dd) No Labor Disputes. No labor disturbance by or dispute with the employees of
any of the Partnership Entities exists or, to the knowledge of the Partnership
Entities, is imminent that could reasonably be expected to have a Material
Adverse Effect.

(ee) No Existing Violation or Default. None of the Partnership Entities are
(i) in violation of their Organizational Agreements; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant,
condition or other obligation contained in any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which they
are a party or by which they are bound or to which any of their properties or
assets are subject; or (iii) in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
them or their property or assets or have failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of their property or to the conduct of their business, except
in the case of clauses (ii) and (iii), to the extent any such conflict, breach,
violation or default could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(ff) Compliance With Environmental Laws. (i) The Partnership Entities (x) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, permits, decrees and orders relating to the protection of
human health or safety, the environment, natural resources, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), and all past

 

14



--------------------------------------------------------------------------------

noncompliance with Environmental Laws has been settled and resolved without
future obligation, (y) have received and are in compliance with all permits,
licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(z) have not received written notice and otherwise do not have knowledge of any
actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants; (ii) there
are no costs or liabilities associated with Environmental Laws of or relating to
the Partnership Entities, except, in the case of each of (i) and (ii) above, as
described in the Time of Sale Information and the Offering Memorandum or, for
any such failure to comply, or failure to receive required permits, licenses or
approvals, notices of liability or cost or liability, as, individually or in the
aggregate, would not have a Material Adverse Effect; and (iii) except as
described in the Time of Sale Information and the Offering Memorandum, (x) there
are no proceedings that are pending against any of the Partnership Entities
under any Environmental Laws, other than such proceedings that, individually or
in the aggregate, would not have a Material Adverse Effect, and (y) the
Partnership Entities are not aware of any issues regarding compliance with
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that, individually or in the aggregate, would not
have a Material Adverse Effect.

(gg) Taxes. The Partnership Entities have filed all federal, state, local and
foreign tax returns required to be filed through the date hereof (which returns
are complete and correct in all material respects), subject to permitted
extensions, and have timely paid all taxes due, and no tax deficiency has been
determined adversely to the Partnership Entities, nor do the Partnership
Entities have any knowledge of any tax deficiencies, that have been, or could
reasonably be expected to be asserted against any Partnership Entity, that
could, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(hh) Compliance with ERISA. (i) Each “employee benefit plan” (within the meaning
of Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) for which the Partnership or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has in
all material respects been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) no material “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code), has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan

 

15



--------------------------------------------------------------------------------

subject to Title IV of ERISA (A) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur that
could reasonably be expected to result in any material loss; (B) no “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, has occurred or is reasonably expected to
occur; and (C) neither the Partnership nor any member of its Controlled Group
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan,” within the meaning of Section 4001(c)(3)
of ERISA); and (iv) each Plan that is intended to be qualified under Section
401(a) of the Code has received a determination letter, or its equivalent, from
the Internal Revenue Service and nothing since the receipt of such letter has
occurred that could reasonably be expected to result in a loss of the Plan’s
qualified status, and the period for applying for a determination letter has not
lapsed.

(ii) Statistical and Market Data. The statistical and market-related data
included in the Time of Sale Information and the Offering Memorandum and the
consolidated financial statements of the Partnership and its predecessor for
accounting purposes in the Time of Sale Information are based on or derived from
sources that the Partnership Entities believe to be reliable and accurate in all
material respects.

(jj) Investment Company Act. Neither the Partnership nor any of its subsidiaries
is, and as of the Closing Date and, after giving effect to the offer and sale of
the Notes and the application of the proceeds therefrom as described under “Use
of Proceeds” in the Time of Sale Information and the Offering Memorandum, none
of them will be, (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder; or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).

(kk) No Broker’s Fees. None of the Partnership Entities is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

(ll) No Stabilization. The Partnership and its affiliates have not taken,
directly or indirectly, any action designed to or that has constituted or that
could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Partnership in connection with
the offering of the Securities.

 

16



--------------------------------------------------------------------------------

(mm) No Employment Violations. None of the Partnership Entities are in violation
of or have received notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which could reasonably be expected to have a Material
Adverse Effect.

(nn) No Unlawful Payments. None of the Partnership Entities, nor, to the
knowledge of the Partnership Entities, any director, officer, agent, employee or
other person associated with or acting on behalf of any Partnership Entity, has
(i) used any of its funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from its funds; (iii) violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

(oo) Compliance with Money Laundering Laws. The operations of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Partnership Entities with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Partnership Entities, threatened.

(pp) No Conflicts with Sanctions Laws. None of the Partnership Entities nor, to
the knowledge of the Partnership Entities, any director, officer, agent,
employee or affiliate of any Partnership Entity is currently (i) subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) the United Nations Security Council (“UNSC”), the
European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor (ii) located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Burma/Myanmar, Iran, North Korea, Sudan, Crimea and Syria);
and the Issuers will not directly or indirectly use the proceeds of the offering
of the Securities hereunder, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person, that, at the
time of such funding or facilitation, is subject to any Sanctions, or is in any
country

 

17



--------------------------------------------------------------------------------

or territory, that, at the time of such funding or facilitation, is the subject
of Sanctions, or in any other manner that will result in a violation by any
person (including any person participating in the offering, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.

(qq) Solvency. On and immediately after the Closing Date, each Partnership
Entity (after giving effect to the issuance and sale of the Notes, the issuance
of the Guarantees and the other transactions related thereto as described in
each of the Time of Sale Information and the Offering Memorandum) will be
Solvent. As used in this paragraph, the term “Solvent” means, with respect to a
particular date and entity, that on such date (i) the fair value (and present
fair saleable value) of the assets of such entity is not less than the total
amount required to pay the probable liability of such entity on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) such entity is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance and sale of the Notes and the issuance of the
Guarantees as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, such entity does not have, intend to incur or believe
that it will incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.

(rr) No Restrictions on Subsidiaries. As of the date hereof, none of the
Operating Subsidiaries is prohibited, directly or indirectly, from paying any
distributions to the Partnership, from making any other distributions on such
subsidiary’s equity interests, from repaying to the Partnership any loans or
advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s property or assets to the Partnership or any other subsidiary
of the Partnership, except for any prohibitions arising under or in connection
with the Indenture or as described in each of the Time of Sale Information and
the Offering Memorandum.

(ss) Rule 144A Eligibility. On the Closing Date, the Notes will not be of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Notes, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

 

18



--------------------------------------------------------------------------------

(tt) No Integration. Neither the Partnership nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Notes in a manner that would require
registration of the Securities under the Securities Act.

(uu) No General Solicitation or Directed Selling Efforts. None of the
Partnership or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Notes by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(vv) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Notes and the
issuance of the Guarantees to the Initial Purchasers and the offer, resale and
delivery of the Securities by the Initial Purchasers in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum, to
register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.

(ww) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Partnership as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(xx) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

19



--------------------------------------------------------------------------------

(yy) Ratings. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, no “nationally recognized statistical
rating organization” as such term is defined for purposes of Section 3(a)(62) of
the Exchange Act (as defined below) (i) has imposed (or has informed the
Partnership that it is considering imposing) any condition (financial or
otherwise) on the Partnership ‘s retaining any rating assigned to the
Partnership or any securities of the Partnership Entities or (ii) has informed
the Partnership that it is considering any of the actions described in Section
6(b)(ii) hereof.

Any certificate signed by any officer of any of the Partnership Entities and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Partnership Entities, as to matters covered thereby, to each
Initial Purchaser.

4. Further Agreements of the Partnership Entities. The Partnership Entities
jointly and severally covenant and agree with each Initial Purchaser that:

(a) Delivery of Copies. The Issuers will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Issuers will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement to which the Representative reasonably object.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably object.

(d) Notice to the Representative. The Issuers will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the

 

20



--------------------------------------------------------------------------------

initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Issuers of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Issuers will use their reasonable best efforts to
prevent the issuance of any such order preventing or suspending the use of any
of the Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum or suspending any such qualification of the Securities and,
if any such order is issued, will obtain as soon as possible the withdrawal
thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Issuers will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information as may be necessary so
that the statements in any of the Time of Sale Information as so amended or
supplemented will not, in the light of the circumstances under which they were
made, be misleading or so that any of the Time of Sale Information will comply
with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Issuers will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or

 

21



--------------------------------------------------------------------------------

supplemented will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Partnership Entities will qualify the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
as the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that none of the Partnership Entities shall be required to
(i) qualify as a foreign limited partnership, limited liability company or
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, each of the Partnership Entities
will not, without the prior written consent of the Representative, offer, sell,
contract to sell or otherwise dispose of any debt securities issued or
guaranteed by any of the Partnership Entities and having a tenor of more than
one year.

(i) Use of Proceeds. The Issuers will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Partnership Entities will, during any period in
which the Partnership is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Issuers will assist the Initial Purchasers in arranging for the
Notes to be eligible for clearance and settlement through DTC.

(l) No Resales by the Issuers. The Issuers will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Notes that have been acquired by any of them, except for Notes purchased
by the Issuers or any of their affiliates and resold in a transaction registered
under the Securities Act.

 

22



--------------------------------------------------------------------------------

(m) No Integration. Neither the Issuers nor any of their affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Notes in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Issuers or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. None of the Partnership Entities will take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Notes.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the Notes
other than (i) the Preliminary Offering Memorandum and the Offering Memorandum,
(ii) any written communication that contains either (a) no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) or (b) “issuer
information” that was included in the Time of Sale Information or the Offering
Memorandum, (iii) any written communication listed on Annex A or prepared
pursuant to Section 4(c) above (including any electronic road show), (iv) any
written communication prepared by such Initial Purchaser and approved by the
Issuers in advance in writing or (v) any written communication relating to or
that contains the preliminary or final terms of the Securities or their offering
and/or other information that was included in the Time of Sale Information or
the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Notes on the Closing Date as provided herein is subject to
the performance by the Partnership Entities of their respective covenants and
other obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Partnership Entities contained herein shall be true and

 

23



--------------------------------------------------------------------------------

correct on the date hereof and on and as of the Closing Date; and the statements
of the Partnership Entities and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Notes or any other debt securities or preferred stock
issued or guaranteed by the Issuers or any of the Partnership’s subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined under Section 3(a)(62) under the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Notes or
of any other debt securities or preferred stock issued or guaranteed by the
Issuers or any of the Partnership’s subsidiaries (other than an announcement
with positive implications of a possible upgrading).

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(u) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum.

(d) Officers’ Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer and a principal financial
or accounting officer of each of the Partnership Entities who has specific
knowledge of the Partnership’s or any Guarantor’s financial matters and is
satisfactory to the Representative (i) confirming that each such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the best knowledge of each such officer, the representations set forth in
Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the applicable Partnership Entity in
this Agreement are true and correct and that such Partnership Entity has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date, KPMG
LLP shall have furnished to the Representative, at the request of the Issuers,
letters, dated the respective dates of delivery

 

24



--------------------------------------------------------------------------------

thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information contained in each of the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date. On
the date of this Agreement and on the Closing Date, Ernst & Young LLP shall have
furnished to the Representative, at the request of the Issuers, letters, dated
the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in each of the Time of
Sale Information and the Offering Memorandum.

(f) Opinion and 10b-5 Statement of Counsel for the Issuers. Vinson & Elkins
L.L.P., counsel for the Issuers, shall have furnished to the Representative, at
the request of the Issuers, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.

(g) Opinion of General Counsel for the Issuers. Katherine Gates, general counsel
for the General Partner, shall have furnished to the Representative her written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Latham & Watkins LLP,
counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Notes or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Notes or the issuance of the Guarantees.

 

25



--------------------------------------------------------------------------------

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Partnership
Entities in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k) DTC. The Notes shall be eligible for clearance and settlement through DTC.

(l) Indenture and Notes. The Indenture shall have been duly executed and
delivered by a duly authorized officer of each of the Issuers, the Guarantors
and the Trustee, and the Notes shall have been duly executed and delivered by a
duly authorized officer of each of the Issuers and duly authenticated by the
Trustee.

(m) Additional Documents. On or prior to the Closing Date, the Partnership
Entities shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. Each Partnership Entity jointly
and severally agrees to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, reasonable legal fees
and other expenses incurred in connection with any suit, action or proceeding or
any claim asserted, as such fees and expenses are incurred), joint or several,
that arise out of, or are based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum (or any amendment or supplement thereto) or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or

 

26



--------------------------------------------------------------------------------

omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use therein or (B) any
inaccuracy in, or breach of, any representation or warranty of the Partnership
Entities contained in this Agreement or in any certificate, instrument, document
or agreement delivered by any of the Partnership Entities pursuant to or in
connection with this Agreement.

(b) Indemnification of the Partnership Entities. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless each of the
Partnership Entities, each of their respective directors and officers and each
person, if any, who controls any of the Partnership Entities within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: under the caption “Plan of Distribution,” paragraph 3, the
fourth sentence of the seventh paragraph and paragraph 9.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification under paragraph (a) or (b) above that the Indemnifying

 

27



--------------------------------------------------------------------------------

Person may designate in such proceeding and shall pay the reasonable fees and
expenses of such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the reasonable fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by the Representative and any such separate firm for the Partnership Entities,
their respective directors and officers and any control persons of the
Partnership Entities shall be designated in writing by the Partnership. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject

 

28



--------------------------------------------------------------------------------

matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Partnership Entities on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Partnership Entities on the
one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Partnership Entities on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Notes and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Notes. The relative fault
of the Partnership Entities on the one hand and the Initial Purchasers on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by any
Partnership Entity or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(e) Limitation on Liability. The Partnership Entities and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions

 

29



--------------------------------------------------------------------------------

received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Issuers, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by any of the Partnership Entities shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Notes that it has agreed to purchase hereunder, the non-defaulting
Initial Purchasers may in their discretion arrange for the purchase of such
Notes by other persons satisfactory to the Issuers on the terms contained in
this Agreement. If, within 36 hours after any such default by any Initial
Purchaser, the non-defaulting Initial Purchasers do not arrange for the purchase
of such Notes, then the Issuers shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Notes on such terms. If other persons become
obligated or agree to purchase the Notes of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Issuers may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Issuers or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or

 

30



--------------------------------------------------------------------------------

arrangement, and the Issuers agree to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Issuers as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Issuers shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Issuers as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Issuers shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Partnership Entities, except that
each of the Partnership Entities will continue to be liable for the payment of
expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Partnership Entities or any non-defaulting Initial
Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, each of the Partnership Entities
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities

 

31



--------------------------------------------------------------------------------

and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
(including any form of electronic distribution) thereof; (iii) the costs of
reproducing and distributing the Indenture; (iv) the fees and expenses of the
Partnership Entities’ counsel and independent accountants; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Notes under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Notes; (vii) the fees and expenses of the Trustee and
any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Notes for book-entry transfer by DTC; and (ix) all expenses
incurred by the Partnership Entities in connection with any “road show”
presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Issuers
for any reason fail to tender the Notes for delivery to the Initial Purchasers
or (iii) the Initial Purchasers decline to purchase the Notes for any reason
permitted under this Agreement, each of the Partnership Entities jointly and
severally agree to reimburse the Initial Purchasers for all out-of-pocket costs
and expenses (including the fees and expenses of their counsel) reasonably
incurred by the Initial Purchasers in connection with this Agreement and the
offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Notes from
any Initial Purchaser shall be deemed to be a successor merely by reason of such
purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Partnership Entities and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Partnership Entities or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Notes and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Partnership Entities or the Initial Purchasers.

 

32



--------------------------------------------------------------------------------

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; (e) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act; and (f) the term “significant
subsidiary” has the meaning set forth in Rule 1-02 of Regulation S-X under the
Exchange Act.

14. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuers,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

15. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Merrill Lynch, Pierce,
Fenner & Smith Incorporated, 50 Rockefeller Plaza, New York, New York 10020,
Attention: High Yield Legal Department (Fax: (212) 901-7897). Notices to the
Partnership Entities shall be given to them at SunCoke Energy Partners, L.P.,
1011 Warrenville Road, Suite 600, Lisle, Illinois 60532, (fax: 630-824-1004);
Attention: General Counsel.

(c) Governing Law. This Agreement, and any claim, controversy or dispute
relating to or arising out of this Agreement, shall be governed by and construed
in accordance with the laws of the State of New York.

(d) Submission to Jurisdiction. The Partnership Entities hereby submit to the
exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The Partnership Entities waive any objection which they may now or hereafter
have to the laying of venue of any such suit or proceeding in such courts. Each
of the Partnership Entities agrees that

 

33



--------------------------------------------------------------------------------

final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon each Partnership Entity, as applicable, and
may be enforced in any court to the jurisdiction of which Partnership Entity, as
applicable, is subject by a suit upon such judgment.

(e) Waiver of Jury Trial. The Partnership Entities and the Initial Purchasers
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,   SUNCOKE ENERGY PARTNERS, L.P.   By:   SunCoke Energy
Partners GP LLC,
its general partner   By:  

/s/ Fay West

    Name:   Fay West     Title:   Senior Vice President and Chief Financial
Officer   SUNCOKE ENERGY PARTNERS GP LLC   By:  

/s/ Fay West

    Name:   Fay West     Title:   Senior Vice President and Chief Financial
Officer   SUNCOKE ENERGY PARTNERS FINANCE CORP.   By:  

/s/ Fay West

    Name:   Fay West     Title:   President



--------------------------------------------------------------------------------

HAVERHILL COGENERATION COMPANY LLC HAVERHILL COKE COMPANY LLC MIDDLETOWN
COGENERATION COMPANY LLC MIDDLETOWN COKE COMPANY, LLC SUNCOKE LOGISTICS LLC
SUNCOKE LAKE TERMINAL LLC KANAWHA RIVER TERMINALS LLC MARIGOLD DOCK, INC. CEREDO
LIQUID TERMINAL, LLC GATEWAY ENERGY & COKE COMPANY, LLC GATEWAY COGENERATION
COMPANY LLC FF FARM HOLDINGS LLC RAVEN ENERGY LLC JACOB MATERIALS HANDLING, LLC

By:  

/s/ Ryan D. Osterholm

  Name:   Ryan D. Osterholm   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Accepted as of the date first listed above.
MERRILL LYNCH, PIERCE, FENNER & SMITH                              INCORPORATED
For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto. By:   Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated

By:  

/s/ Anand Melvani

  Name:   Anand Melvani   Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Merrill Lynch, Pierce, Fenner & Smith
                 Incorporated

   $ 144,900,000  

ABN AMRO Securities (USA) LLC

   $ 66,150,000  

Citigroup Global Markets Inc.

   $ 91,350,000  

Credit Suisse Securities (USA) LLC

   $ 78,750,000  

Goldman Sachs & Co. LLC

   $ 78,750,000  

J.P. Morgan Securities LLC

   $ 78,750,000  

TD Securities (USA) LLC

   $ 91,350,000     

 

 

 

Total

   $ 630,000,000  



--------------------------------------------------------------------------------

Schedule 2

GUARANTORS

Haverhill Coke Company LLC

Middletown Coke Company, LLC

Haverhill Cogeneration Company LLC

Middletown Cogeneration Company LLC

SunCoke Logistics LLC

SunCoke Lake Terminal LLC

Kanawha River Terminals, LLC

Marigold Dock, Inc.

Ceredo Liquid Terminal, LLC

Gateway Energy & Coke Company, LLC

Gateway Cogeneration Company LLC

FF Farm Holdings LLC

Raven Energy LLC

Jacob Materials Handling, LLC



--------------------------------------------------------------------------------

Schedule 3

 

Entity

  

Jurisdiction of Organization

  

Foreign Qualifications

SunCoke Energy Partners, L.P.    Delaware    N/A SunCoke Energy Partners Finance
Corp.    Delaware    N/A SunCoke Energy Partners GP LLC    Delaware    N/A
Haverhill Coke Company LLC    Delaware    Ohio Middletown Coke Company, LLC   
Delaware    Ohio Haverhill Cogeneration Company LLC    Delaware    Ohio
Middletown Cogeneration Company LLC    Delaware    Ohio SunCoke Logistics LLC   
Delaware    N/A SunCoke Lake Terminal LLC    Delaware    Indiana Kanawha River
Terminals, LLC    Delaware    Kentucky West Virginia Marigold Dock, Inc.   
Delaware    Kentucky Ceredo Liquid Terminal, LLC    Delaware    West Virginia
Gateway Energy & Coke Company, LLC    Delaware    Illinois Gateway Cogeneration
Company LLC    Delaware    Illinois FF Farm Holdings LLC    Delaware    N/A
Raven Energy LLC    Delaware    Illinois Louisiana Jacob Materials Handling, LLC
   Delaware    Louisiana



--------------------------------------------------------------------------------

Schedule 4

SUBSIDIARIES

Haverhill Coke Company LLC

Middletown Coke Company, LLC

Haverhill Cogeneration Company LLC

Middletown Cogeneration Company LLC

SunCoke Energy Partners Finance Corp.

SunCoke Logistics LLC

SunCoke Lake Terminal LLC

Kanawha River Terminals, LLC

Marigold Dock, Inc.

Ceredo Liquid Terminal, LLC

Gateway Energy & Coke Company, LLC

Gateway Cogeneration Company LLC

FF Farm Holdings LLC

Raven Energy LLC

Jacob Materials Handling, LLC



--------------------------------------------------------------------------------

ANNEX A

 

a. Additional Time of Sale Information

 

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

SunCoke Energy Partners, L.P.

SunCoke Energy Partners Finance Corp.

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuers:    SunCoke Energy Partners, L.P. and    SunCoke Energy Partners Finance
Corp. Distribution:    144A/Regulation S without registration rights Amount:   
$630,000,000 Gross Proceeds:    $620,631,900 Maturity:    June 15, 2025 Coupon:
   7.50% Issue Price:    98.513% plus accrued interest, if any, from May 24,
2017 Yield to Maturity:    7.750% Interest Payment Dates:    June 15 and
December 15, with first interest payment on December 15, 2017 Record Dates:   
June 1 and December 1 Equity Clawback:    Up to 35% at 107.500% prior to
June 15, 2020 Optional Redemption:    Make-whole call @ T+50bps prior to
June 15, 2020, then:

 

    

On or after

   Price:          June 15, 2020      105.625 %       June 15, 2021      103.750
%       June 15, 2022      101.875 %       June 15, 2023 and thereafter     
100.000 %   

 

Change of Control:    Putable at 101% of principal plus accrued and unpaid
interest  

 

B-1



--------------------------------------------------------------------------------

Trade Date:    May 19, 2017   Settlement:    (T+3); May 24, 2017   144A CUSIP:
   86723C AF5   144A ISIN:    US86723CAF59  

Reg. S CUSIP

Reg. S ISIN:

  

U86660 AD6

USU86660AD65

  Denominations/Multiple:    $2,000 x $1,000   Joint Book-Running Managers:   

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

ABN AMRO Securities (USA) LLC

Citigroup Global Markets Inc.

Credit Suisse Securities (USA) LLC

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

TD Securities (USA) LLC

 

 

 

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein. As a result of the downsize, the net proceeds to
SunCoke Energy Partners, L.P. will be $611.2 million and will be applied as
described under “Use of Proceeds” in the Preliminary Offering Memorandum.
SunCoke Energy Partners, L.P. now anticipates borrowing $200.0 million under its
new revolving credit facility and using $10.7 million of cash on hand to help
fund the purchase of the 2020 Senior Notes in the Tender Offer and repay
borrowings outstanding under its existing revolving credit facility, term loan
and promissory note. In addition, we have increased commitments under our new
revolving credit facility to $285 million.

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

B-2



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

C-1



--------------------------------------------------------------------------------

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Issuers.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

 

1. Each of the Partnership, Finance Corp., the General Partner, Haverhill
Cogeneration and Middletown Cogeneration has been duly formed, and each of the
Partnership Entities is validly existing as a corporation, limited partnership
or limited liability company, as the case may be, and is in good standing under
the laws of Delaware.

 

2. Each of the Partnership Entities has all corporate, limited partnership or
limited liability company power and authority, as the case may be, necessary to
(A) own, lease and operate its properties and to conduct its business in all
material respects as described in the Time of Sale Information and the Offering
Memorandum and (B) enter into and perform its obligations under each Operative
Agreement to which it is a party.

 

3. Each of the Partnership Entities is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, to transact business
and is in good standing in each jurisdiction as set forth on Schedule I hereto.

 

4. Sun Coal & Coke, as the sole member of the General Partner, directly owns
100% of the issued and outstanding membership interests in the General Partner;
such membership interests have been duly authorized and validly issued in
accordance with the General Partner Agreement and are fully paid (to the extent
required by the General Partner Agreement) and non-assessable (except as such
non-assessability may be limited by Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act).

 

5. The General Partner is the sole general partner of the Partnership, with a
2.0% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the A&R
Partnership Agreement, and the General Partner owns such general partner
interest free and clear of all Liens (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
General Partner as debtor is on file in the office of the Secretary of State of
the State of Delaware as of [    ], 2017 or (B) otherwise known to us, without
independent investigation, other than those created by or arising under the
Delaware LP Act.

 

6. The Partnership directly owns 98% of the issued and outstanding membership
interests in Haverhill; such membership interests have been duly authorized and
validly issued in accordance with the Amended and Restated Limited Liability
Company Agreement of Haverhill (the “Haverhill LLC Agreement”) and are fully
paid (to the extent required by the Haverhill LLC Agreement) and non-assessable
(except as such non-assessability may be limited by Sections 18-303, 18-607 and
18-804 of the Delaware LLC Act); and the Partnership owns such membership
interests free and clear of all Liens (other than Liens arising under or in
connection with the Credit Agreement) (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
Partnership as debtor is on file in the office of the Secretary of State of the
State of Delaware as of [    ], 2017 or (B) otherwise known to us, without
independent investigation, other than those created by or arising under the
Delaware LLC Act.

 

D-1



--------------------------------------------------------------------------------

7. The Partnership directly owns 98% of the issued and outstanding membership
interests in Middletown; such membership interests have been duly authorized and
validly issued in accordance with the Amended and Restated Limited Liability
Company Agreement of Middletown (the “Middletown LLC Agreement”) and are fully
paid (to the extent required by the Middletown LLC Agreement) and non-assessable
(except as such non-assessability may be limited by Sections 18-303, 18-607 and
18-804 of the Delaware LLC Act); and the Partnership owns such membership
interests free and clear of all Liens (other than Liens arising under or in
connection with the Credit Agreement) (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
Partnership as debtor is on file in the office of the Secretary of State of the
State of Delaware as of [    ], 2017 or (B) otherwise known to us, without
independent investigation other than those created by or arising under the
Delaware LLC Act.

 

8. Haverhill directly owns 100% of the issued and outstanding membership
interests in each of Haverhill Cogeneration and FF Farm; such membership
interests have been duly authorized and validly issued in accordance with the
Amended and Restated Limited Liability Company Agreement of Haverhill
Cogeneration (the “Haverhill Cogeneration LLC Agreement”) and the Limited
Liability Company Agreement of FF Farm (the “FF Farm LLC Agreement”), as
applicable, and are fully paid (to the extent required by the Haverhill
Cogeneration LLC Agreement and the FF Farm LLC Agreement, as applicable) and
non-assessable (except as such non-assessability may be limited by Sections
18-303, 18-607 and 18-804 of the Delaware LLC Act); and Haverhill owns such
membership interests free and clear of all Liens (other than Liens arising under
or in connection with the Credit Agreement) (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming
Haverhill as debtor is on file in the office of the Secretary of State of the
State of Delaware as of [    ], 2017 or (B) otherwise known to us, without
independent investigation other than those created by or arising under the
Delaware LLC Act.

 

9. Middletown directly owns 100% of the issued and outstanding membership
interests in Middletown Cogeneration; such membership interests have been duly
authorized and validly issued in accordance with the Amended and Restated
Limited Liability Company Agreement of Middletown Cogeneration (the “Middletown
Cogeneration LLC Agreement”) and are fully paid (to the extent required by the
Middletown Cogeneration LLC Agreement) and non-assessable (except as such
non-assessability may be limited by Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and Middletown owns such membership interests free and clear
of all Liens (other than Liens arising under or in connection with the Credit
Agreement) (A) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming Middletown as debtor is on file
in the office of the Secretary of State of the State of Delaware as of [    ],
2017 or (B) otherwise known to us, without independent investigation, other than
those created by or arising under the Delaware LLC Act.

 

D-2



--------------------------------------------------------------------------------

10. The Partnership directly owns 98% of the issued and outstanding membership
interests in Gateway; such membership interests have been duly authorized and
validly issued in accordance with the Amended and Restated Limited Liability
Company Agreement of Gateway (the “Gateway LLC Agreement”) and are fully paid
(to the extent required by the Gateway LLC Agreement) and non-assessable (except
as such non-assessability may be limited by Sections 18-303, 18-607 and 18-804
of the Delaware LLC Act); and the Partnership owns such membership interests
free and clear of all Liens (other than Liens arising under or in connection
with the Credit Agreement) (A) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Secretary of State of the State of
Delaware as of [    ], 2017 or (B) otherwise known to us, without independent
investigation other than those created by or arising under the Delaware LLC Act.

 

11. Gateway directly owns 100% of the issued and outstanding membership
interests in Gateway Cogeneration; such membership interests have been duly
authorized and validly issued in accordance with the Amended and Restated
Limited Liability Company Agreement of Gateway Cogeneration (the “Gateway
Cogeneration LLC Agreement”) and are fully paid (to the extent required by the
Gateway Cogeneration LLC Agreement) and non-assessable (except as such
non-assessability may be limited by Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and Gateway owns such membership interests free and clear of
all Liens (other than Liens arising under or in connection with the Credit
Agreement) (A) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming Gateway as debtor is on file in
the office of the Secretary of State of the State of Delaware as of [    ], 2017
or (B) otherwise known to us, without independent investigation, other than
those created by or arising under the Delaware LLC Act.

 

12. The Partnership directly owns 100% of the issued and outstanding Class A
membership interests in Raven; such membership interests have been duly
authorized and validly issued in accordance with the Amended and Restated
Limited Liability Company Agreement of Raven (the “Raven LLC Agreement”) and are
fully paid (to the extent required by the Raven LLC Agreement) and
non-assessable (except as such non-assessability may be limited by Sections
18-303, 18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns
such membership interests free and clear of all Liens (other than Liens arising
under or in connection with the Credit Agreement) (A) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership as debtor is on file in the office of the Secretary of
State of the State of Delaware as of [    ], 2017 or (B) otherwise known to us,
without independent investigation other than those created by or arising under
the Delaware LLC Act.

 

D-3



--------------------------------------------------------------------------------

13. Raven directly owns 100% of the issued and outstanding membership interests
in Jacob Materials; such membership interests have been duly authorized and
validly issued in accordance with the Amended and Restated Limited Liability
Company Agreement of Jacob Materials (the “Jacob Materials LLC Agreement”) and
are fully paid (to the extent required by the Jacob Materials LLC Agreement) and
non-assessable (except as such non-assessability may be limited by Sections
18-303, 18-607 and 18-804 of the Delaware LLC Act); and Raven owns such
membership interests free and clear of all Liens (other than Liens arising under
or in connection with the Credit Agreement) (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming
Raven as debtor is on file in the office of the Secretary of State of the State
of Delaware as of [    ], 2017 or (B) otherwise known to us, without independent
investigation, other than those created by or arising under the Delaware LLC Act

 

14. The Indenture has been duly authorized, executed and delivered by each of
the Issuers and the Guarantors party thereto and, assuming due authorization,
execution and delivery thereof by the Trustee, the Indenture constitutes a valid
and legally binding agreement of each of the Issuers and the Guarantors
enforceable against each of the Issuers and the Guarantors in accordance with
its terms, provided that the enforceability of the Indenture may be limited by
(x) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (y) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

15. The Notes have been duly authorized and executed by the Issuers and, when
duly authenticated as provided in the Indenture and delivered to and paid for by
the Initial Purchasers as provided in the Purchase Agreement, will constitute
valid and legally binding obligations of the Issuers enforceable against the
Issuers in accordance with their terms, and will be entitled to the benefits of
the Indenture; provided that the enforceability of the Notes may be limited by
(x) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (y) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

16.

The Guarantees have been duly authorized by each of the Guarantors and, when the
Notes have been duly executed, authenticated, issued and delivered as provided
in the Indenture and delivered to and paid for by the Initial Purchasers as
provided in the Purchase Agreement, the Guarantees will be valid and legally
binding obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms; provided that the enforceability of
the Guarantees may be limited by (x) bankruptcy, insolvency, fraudulent
transfer,

 

D-4



--------------------------------------------------------------------------------

  reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (y) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

17. The Purchase Agreement has been duly authorized, executed and delivered by
each of the Partnership Entities.

 

18. Each of the Operative Agreements (other than the Indenture) has been duly
authorized, executed and delivered by the Partnership Entities party thereto,
enforceable against such Partnership Entities in accordance with its terms;
provided that the enforceability of each Operative Agreement may be limited by
(x) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (y) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

19. The statements in the Time of Sale Information and the Offering Memorandum
under the captions “Description of Our Other Indebtedness,” “Description of
Notes” and “Certain United States Federal Income and Estate Tax Considerations,”
to the extent that they constitute summaries of matters of law or legal
conclusions, have been reviewed by us and are accurate in all material respects.

 

20. No consent, approval, authorization, order, registration or qualification of
or with any U.S. federal or Delaware or New York court or governmental agency or
body having jurisdiction over any of the Partnership Entities or any of their
properties or under the Delaware General Corporation Law (“DGCL”), the Delaware
LLC Act, the Delaware LP Act or U.S. federal law is required in connection with
(A) the issuance and sale by the Partnership of the Securities pursuant to the
Purchase Agreement; or (B) the consummation by the Partnership Entities of the
transactions contemplated by the Purchase Agreement, except (i) as may be
required under the Securities Act, the Exchange Act, the Rules and Regulations
and state securities or “Blue Sky” laws and applicable rules and regulations
under such laws in connection with the purchase and distribution of the
Securities by the Initial Purchasers (as to which we express no opinion in this
paragraph 16), (ii) such that have been obtained or made, (iii) such as may be
required to perfect the security interests contemplated by the Credit Agreement,
and (iv) such that the failure to obtain or make would not, individually or in
the aggregate, reasonably be expected to have either a Material Adverse Effect
or a material adverse effect on the ability of the Partnership Entities to
consummate the transactions contemplated by the Purchase Agreement.

 

21.

The execution, delivery and performance of the Purchase Agreement by the
Partnership Entities and the consummation of the transactions contemplated
thereby (including the issuance and sale of the Securities and the use of the

 

D-5



--------------------------------------------------------------------------------

  proceeds from the sale of the Securities as described in the Time of Sale
Information and the Offering Memorandum under the caption “Use of Proceeds”) do
not and will not, (A) violate the Organizational Agreements of any of the
Partnership Entities; (B) result in the breach of, or result in a default (or,
an event that, with notice or lapse of time or both, would constitute such an
event) under any agreement or instrument listed on Schedule II hereto (the
“Applicable Contracts”); (C) result in any violation of the DGCL, the Delaware
LLC Act, the Delaware LP Act or applicable U.S. federal law or any order,
judgment, decree or injunction known to us of any U.S. federal or Delaware court
or governmental agency or body having jurisdiction over the Partnership Entities
or any of their properties in a proceeding in which any of them or their
respective property is a party; except in the case of clause (B) for such
breaches or defaults as would not, individually or in the aggregate, reasonably
be expected (i) to have a Material Adverse Effect or (ii) to have a material
adverse effect on the ability of the Partnership Entities to consummate the
transactions contemplated by the Purchase Agreement; it being understood that we
do not express an opinion in clause (C) of this paragraph 19 with respect to any
securities or other antifraud laws.

 

22. The Partnership is not required, and upon the issuance and sale of the
Securities as contemplated in the Purchase Agreement and the application of the
net proceeds therefrom as described in the Time of Sale Information and the
Offering Memorandum under the caption “Use of Proceeds,” will not be required,
to register as an “investment company” under the Investment Company Act of 1940,
as amended.

 

23. Assuming the accuracy of the representations, warranties and agreements of
the Partnership Entities and the Initial Purchasers contained in the Purchase
Agreement, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

In addition, we have reviewed the Time of Sale Information (including any
information incorporated by reference therein) and the Offering Memorandum
(including any information incorporated by reference therein) and have
participated in conferences with officers and other representatives of the
Partnership Entities and the independent registered public accounting firm of
the Partnership and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information (including any information incorporated
by reference therein) and the Offering Memorandum (including any information
incorporated by reference therein) and related matters were discussed, and
although we have not independently verified, are not passing upon, and are not
assuming any responsibility for the accuracy, completeness or fairness of the
statements contained in, the Time of Sale Information and the Offering
Memorandum (except to the extent specified in paragraph 17), based on the
foregoing, no facts have come to our attention that lead us to believe that
(a) the Time of Sale Information

 

D-6



--------------------------------------------------------------------------------

(including any information incorporated by reference therein), at the Time of
Sale on [    ], 2017, contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (b) the Offering Memorandum (including any information
incorporated by reference therein), as of its date or the date hereof, included
or includes an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; it being
understood that we do not express any statement or belief with respect to the
financial statements and related schedules, including the notes thereto and the
independent public accounting firm’s report thereon, included in or incorporated
by reference into the Time of Sale Information and the Offering Memorandum or
any other financial or accounting data contained in or incorporated by reference
into or omitted from the Time of Sale Information and the Offering Memorandum.

 

D-7